      Case 3:19-cr-00006-DHB-BKE Document 56 Filed 07/29/20 Page 1 of 1

                                                                                         FiLwLj         nT
                                                                                 U.S.OSSTRlcrCQUj
                                                                                     AUGUSTA D!V.
                               UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA                   20JUL29 Mi 8: 02

 UNITED STATES OF AMERICA                                                      CLERK
                                                                                   so.nis

                                                          Case No. 3:19-CR-006

 V.
                                                          ORDER ON MOTION FOR
                                                          SENTENCE REDUCTION UNDER 18
                                                          U.S.C. § 3582(c)(1)(A)
 JOHN A. GLENN,JR.
                                                         (COMPASSIONATE RELEASE)




         Upon oral motion by the Defendant for a reduction in sentence under 18 U.S.C.§ 3582(c)(1)(A)

made in open court July 28,2020,and after considering the applicable factors provided in 18 U.S.C.§

3553(a) and the applicable policy statements issued by the United States Sentencing Commission,

IT IS ORDERED that the motion is GRANTED. The Defendant’s imposed term ofimprisonment is

hereby reduced to time served. The Defendant shall be forthwith released to begin his term of

supervised release subject to the conditions expressed in the Judgment and Commitment Order ofJuly

28, 2020.

IT IS SO ORDERED.


Dated:      July ^7,2020


                                                                                                             /*



                                                  UNITED STA'pS DISTRICT JUDGE
